 KUMU RADIO AM/FM85John Hutton Corp.,d/b/a KUMURadio AM/FM andAmerican Federation of Television and Radio Art-ists,AFL-CIO. Case 37-CA-909January 7, 1974, counsel for the General Counsel and coun-sel for Respondent timely filed briefs with me.Upon consideration of the briefs of the parties and uponthe entire record in this case,' I make the following:August 28, 1974DECISION AND ORDERBY MEMBERS FANNING, JENKINS AND PENELLOOn April 18, 1974, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder therecommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, John Hutton Corp.,d/b/a KUMU Radio AM/FM, Honolulu,Hawaii, itsofficers,agents,successors,and assigns,shall take theaction setforth in thesaidrecommended Order.1While we are rejecting the Administrative Law Judge's findings in thecompanion proceeding issued this date(Cases37-CA-846, 851,213 NLRBNo. 11) that Respondent unlawfully interrogated and terminated Hite, thisdoes not affect our agreement with the Administrative Law Judge's conclu-sion in this case that Respondent was guilty of a failure to bargain in goodfaith.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me at Honolulu, Hawaii, on November 27and 28, 1973, pursuant to a complaint and notice of hearingissued by the Regional Director of the National Labor Rela-tionsBoard for Region 20 on October 1, 1973. The com-plaint was initiated by a charge filed on May 15, 1973, byAmerican Federation of Television and Radio Artists,AFL-CIO, hereinafter called the Union, and alleges viola-tions of Section 8(a)(1) and (5) of the National Labor Rela-tionsAct, as amended, hereinafter called the Act. OnFINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent has been at all times material herein a Ha-waii corporation engaged in the operation of a radio broad-casting station in Honolulu,Hawaii,where it maintains itsprincipal office and place of business.During the calendar year immediately preceding the is-suance of the complaint herein, Respondent, in the courseand conduct of its business operations, received gross reve-nues in excessof $100,000, and purchased advertising serv-ices from points and places located outside the State ofHawaii in excess of$40,000.Respondent is designated as a National Defense Emer-gency Broadcaster and is part of the National DefenseEmergency Broadcast system.Upon these facts, which are not in dispute, I find that atall times material herein,Respondent has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Television and Radio Artists,AFL-CIO,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheIssueThe principalissue in this case iswhether Respondent hasengaged in surface bargaining and a calculated refusal tomeet and bargaincollectively in good faith with the Union.B. Pertinent Facts1.Background factsa.The settingJohn H. Weiser, Jr., is owner, president,and general man-ager of Respondent. Weiser is in charge of the day to dayoperations of KUMU, a radio broadcasting station located1At the outset of the hearing the General Counsel requested that officialnotice be taken of the decision of Administrative Law Judge David E. Davisrendered on July 16, 1973,inJohn HuttonCorp., dba KUMURadio AM/FM,Cases37-CA-846 and37-CA-85I. In evaluating the issues raised in theinstant case,Ihave done so.During the course of the hearing the parties stipulated that the Respondentrequested copies of any appeals memoranda issued by the General Counsel'soffice in connection with the instant charges, and that the General Counselrefused to comply with Respondent's request. Respondent did not seek be-fore this trier of fact any remedial action flowing from the General Counsel'srefusal.213 NLRB No. 12 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Honolulu, Hawaii. At times pertinent, KUMU was phys-ically located in a complex of buildings housing the Hawai-ian Village Hotel and approximately 48 other individualmerchants and/or enterprises.At materialtimes,Henry Reeves has been employed bythe Union as a representative. In this capacity, Reeves hasresponsibilities relating to organizaing activities of theUnion, and devotes a portion of his time to negotiating andadministering labor relationsagreements.Reeves has nego-tiated collective-bargainingagreementswhich, at relevanttimes,were in effect at three radio and one television broad-cast stationsin Honolulu.Reeves isthe only representativeof the Union in Hawaii with responsibility for negotiatingcollective-bargainingagreements.He is also employed bythe IBEW, Local Union 1260 in Hawaii.On April 14, 1972, an election was conducted under theauspices of the Board in the following described unit:All regular full-time and regular part-time announcersand newscasters employed by Radio Station KUMU;excluding office clerical employees,salesmen,confi-dential employees, professional employees, guardsand/or watchmen and supervisors as defined in theAct, and all other employees.Eighteen employees comprised the unit and a majority castballots in favor of the Union. Thereafter, on April 21, 1972,the Union was certified by the Regional Director as theexclusive collective-bargaining agent of said employees.b.The bargaining demandIn lateApril or early May 1972,3Reevesplaced a tele-phone call to Weiser at Weiser's office. Reeves was unableto reach Weiser personally but he identified himself byname to the individual with whom he spoke. He requestedthatWeiser be advised that he had been called by anAFTRA representative. Reeves requested Weiser to returnhis call. He received no return call.Thereafter, on May 12, Reeves met with bargaining unitmembers comprised of employees of KUMU. A two-mem-ber bargaining committeewas selectedand Robert Hite andTom Carroll were designated as the members. A list ofbargaining objectives and demands was compiled. Reevesthen caused to be prepared and dispatched to Weiser a letterdated May 18, containing a bargaining demand and a re-quest for collective-bargaining meetings. May 24 or May 26were dates specified.Weiser was requested to respond tothis request no later than May 23. The letter was sent certi-fiedmail, return receipt requested.In due course, the attached receipt and letter were re-turned to the Union marked "unclaimed." The attachedreceipt containedno signature.Reeves received no subse-quent response, either written or oral from the Company.Weiser denies having received the letter.Subsequently, by covering letter dated June 5,Reevesforwarded the unclaimed correspondence to Weiser andZ Theseinclude KPOI,KKUA, KGH and KHON-TV.3All dates herein refer to the calendar year 1972, unless specifically indi-cated otherwise.suggested alternative bargaining dates of June 9 or 13. Thisletter, like the previous one, was sent registered mail withreturn receipt requested. The June 5 letter was similarlyreturned unopened. The return receipt, however, containeda purported signature of an individual who had never beenin Respondent's employ and who was unknown to Weiser.Thereafter, on or about June 20, the Union filed chargeswith the Board alleging violations of Section 8(a)(5) and (1)of the Act. Weiser testified that he first learned of theUnion's interest in meeting and negotiating when he re-ceived the certified letter from the Board informing him ofthe filing of these charges.Subsequently, in late June 1972, Reeves received a tele-phone call from Michael Maguire, a labor relations advisorin the employ of the Hawaii Employers Council. Maguireinformed Reeves that he would be handling the KUMUnegotiations. A July 11 meeting date was agreed upon. OnJune 30, the Union withdrew its unfair labor practicecharges.Weiser testified without contradiction that mail for all ofthe individual merchants and tenants housed in the Hawai-ian Village Hotel complex is delivered twice daily to a cam-era shop which serves as a central delivery point for thehotel complex. The Company receives mail at the hotelpremises on every day except Sundays and holidays, and asa general rule Weiser personally collects the mail. His obser-vations over a 2-year period has revealed to him that awoman operating the camera shop sorts the mail received,segregating certified and registered mail from the regularmail. The certified and registered mail is taken by the cam-era shop employee to the registration desk at the hotel whereit isplaced in a slot under the counter. The desk clerk theninforms recipients of certified or registered mail of its deliv-ery to the desk. It then becomes the obligation of the recipi-ent to retrive the mail from the hotel desk clerk.c.The termination of Carroll and HiteOn September 19, Tom Carroll, a member of the Unionbargaining committee, was terminated. Subsequently, Octo-ber 11, Robert Hite, the other employee member of thebargaining committee resigned. On October 10, the Unionfiled a charge in Case 37-CA-846 alleging Carroll's termi-nation to be unlawful; and on November 28, the Union fileda charge in Case 37-CA-851 alleging Hite's severance toconstitute a constructive discharge within the meaning ofthe Act.A complaint issued on December 8, alleging the unlawfultermination of Carroll and Hite, and alleging further,interalia,unlawful interrogation of employees. In February1973, a hearing was held before David E. Davis, Adminis-trative Law Judge, who granted the General Counsel's mo-tion to include an allegation that Respondent threatened toshut down its operations and/or to automate its FM opera-tions because the employees had voted for the Union.On July 16, 1973, Judge Davis issued his decision in theconsolidated cases. He found the terminations of Carrolland Hite to be unlawful and dismissed the allegations relat-ing to the alleged threats to shut down operations and/or toautomate the FM operation should the employees vote fortheUnion. In his decision, Judge Davis found that the KUMU RADIO AM/FM87record "amply" demonstrated that John Weiser, Jr. pos-sessed a strong union animus.Judge Davis further foundthat the facts of record warranted the imposition of a bar-gaining order.d.The earlynegotiations(1) Prefatory factsDuring the period which is outside the Section 10(b) limi-tationperiod established by the Act, the parties held fivecollective-bargainingmeetings.4 The first meeting tran-spired onJuly 11, 1972,and subsequent meetings were heldon July 20, 21, and September 13 and 19. During the courseof the negotiations, Maguire and Weiser participated onbehalf of the Company and the Union was represented byReeves and a bargaining committee comprised of Hite andCarroll.5Reeves testified credibly that the Union has contractualrelations with other broadcast stations in the Honolulu area.The agreements in effect with area radio broadcast stationsare uniform in various aspects but vary in certain otherrespects.Wages are not uniform and there are substantivedifferences in the no-strike clauses contained herein. Addi-tionally,there are terminology and language differences inthe AFTRAfree-lance codes contained in the various con-tracts. There are no provisions covering residuals.(2) The substantive eventsAt the outset of the initial,hour-long meeting held on July11, the Union presented a collective-bargaining proposalfashioned after the basicAFTRAagreement.6The propos-als were in two parts covering,respectively,cost and non-cost items.The proposal and certain oral additions theretowere briefly considered at the July 11 meeting and thereaf-ter constituted the basis for much of the bargaining tablediscussion which transpired through September 19.During the course ofthe JulyIImeeting,Maguire de-4 The 6-month limitation period commenced November15, 1972.Conducttranspiring prior to that date is considered for background purposes, and toshed light and give meaning to events within the 10(b) period.5At the initial meeting,Colin Sharp, program director of KUMU, waspresent.He did not attend the subsequent meetings.Throughout the negotia-tions,Maguire and Reeves acted as principal spokesmen for the respectiveparties, but Weiser participated actively in the meetings,as did,to a lesserdegree,the employee-members of the bargaining committee.The Union'sproposal contained 15 separate provisions plus a 22-itemschedule of wages and working conditions.The proposals were set forthunder the following topical designations:recognition and warranty; unionshop;no strike;minimum terms and conditions;no deductions;inspection:shop steward;grievance procedure:arbitration;AFTRA freelance codes;cost of living adjustment;immunity from lawsuit;national board approval;notice to parties; title of agreement;term of agreement;and discipline anddischarge.The schedule of wages and conditions section of the Union'sproposal was defined as covering staff announcers and was divided into thefollowing topical headings: duties;salary;employment guarantee;supervi-sor compensation;transcriptions;hours of work: meal period; notice ofchange of schedule;overtime;minimum call: days off; length of rest period:turnabout;vacation and holiday pay; sick leave;medical plan;dental plan;leave of absence;transportation and travel expenses;special events broad-cast;reemployment after services in armed forces;termination notice andpay; severance pay; probationary period:new employees;and outside en-gagements.Glared that he would be the spokesman for the Company butthat he would not have final authority to accept or rejectproposals in that this authority resided with John Weiser.The July 11 meeting was essentially exploratory in nature.The parties met again on July 20. An item-by-item discus-sion of the Union's noncost proposal was accomplished butcost items were not touched upon.' During the course of theJuly 20 meeting, Maguire stated the Company's position oneach item discussed and indicated the Company's willing-nessto accept the Union's proposals relating to notice to theparties;preamble; and the standard language requiringAFTRA national board approval as a prerequisite to thecontract achieving full force and effect.As the meeting progressed, the parties discussed in somedetail the no-strike proposal; the union shop provision; theUnion's approach to discipline and discharge under thestandard 2-week notice of termination provision generallyeffective in the industry; and exemptions from the AFTRAcode requirements relating to residuals for station announc-ers.The discussion at the July 20 meeting relating to theno-strike clause revealed that the Union was seeking theinclusion of a picket line provision patterned after that inthe KGH agreement which the Company did not desire toincorporate. In this regard, the Company sought a no-strikeclause patterned after that incorporated in the KKUAagreement to which the Union was a party. In explanationof its position, the Company pointed out that its location ina hotel complex housing employees organized and repre-sented by several different unions posed a potential difficul-ty.Maguire stated the Company's desire not to have anylabor problems involving other employees "wash over" toKUMU.The Company indicated its oppositon to a union shopprovision "in principle."During the meeting-which lasted between 60 and 90minutes-the Company asserted that it was in the processof drawing up proposals which would be presented at thenext meeting.The parties met the following day, July 21, and the Com-pany presented written counterproposals on noncost items.'The counterproposal contained no provisions relating towages or other cost items.A portion of the meeting time was consumed in an item-by-item discussion of the Company's counterproposal. TheUnion made oral responses to the Company's counterpro-posal and to the extent that a meeting of the minds wasachieved on any item, a written notation was made. Specifi-cally, during the course of the meeting, substantial agree-ment was reached on the recognition clause and accord wasachieved on a no-strike and grievance provisions whichwere based on language contained in the KKUA agree-ment. Certain minor proposals were also adopted. Duringthe discussions no resolution was made of a Union suggest-7Early in the negotiations,theCompany insisted and the Union ac-quiesced in a determination that noncost items would be deferred until theframework of the agreement could be worked out and progress had beenachieved in the consideration of noncost proposals.8The written proposals covered the following topics: recognition;scope;no strike; minimum terms and conditions;inspection:shop stewards;griev-ance procedure;immunity from lawsuit and title of agreement. MDECISIONSOF NATIONAL LABOR RELATIONS BOARDed amendment to the recognition clause language and to thescope proposal. In depth discussion took place on the shopsteward proposal but a meeting of the minds was foreclosedby Company insistence that it be given the right to approvethe steward designatedby the Union. The partieswere un-able to resolve their differences with respect to union shopand cost-of-living provisions and the parties were at odds onthe issue of including closed board operators in the bargain-ing unit andapplying the AFTRAcodes.At a point in themeeting,Reeves requested a list of employees with corre-lated seniority,wages,benefits,and work schedule dates.This was furnished at the September 13 meeting.At the July 21 meeting, the Union was informed thatWeiser would be out of the State of Hawaii for several weeksand that his absence was being necessitatedby a businesstrip to Europe.Weiser explained the business reasons re-quiring his absence.Reeves lodged an objection noting thatWeiser's absence would result in an interruption of negotia-tions.Weiser observed that the negotiations could continue,however, he averred that Maguire would have no authorityto reach a final agreement on any bargaining item.Weiserconveyed the concept that while he was in Europe "boiler-plate"language could be worked out between Reeves andMaguire. Following further consideration of this, the par-ties agreed to meet againupon the Company's call whenWeiser returned. No specific date was set for the nextmeeting.The business arrangements which necessitatedWeiser's absence had been made in early 1972 although theessentiallyministerial act of executing the related salesagreement was not accomplished until June 27 .9Weiser was out of the state from July 23 through Septem-ber 10.Reeves learned of Weiser's return to Honolulu andtook the initiative in contacting Maguire.Maguire in turncontacted Weiser, who instructed Maguire that, because ofthe substantial press of business,he would be able to meetwith the Union only between the hours of 7 and 8 a.m. Ameeting was arranged for September 13.The parties met as scheduled at 7 a.m. on September 13.The meeting lasted approximately 1 hour.At the meeting, Reeves was given a list of employeesconstituting the current staff of the station.10 Reeves soughtto learn whether there had been changes in the staff and theidentity of the regular and part-time employees. This gener-ated a discussion of the recognition and coverage section ofthe Union's proposal, and efforts were made to define part-time and full-time employment. Additonally, the unit place-ment of board operators was further considered. The Com-pany took the position that these employees were essentiallytechnicians who do no voice work and were therefore not9Contrary tothe testimony of John Weiser,Jr., I find that he firstbroached the subject of his intended absence during the courseof the July21meeting and not atthe July 20meeting. This conclusion is based upona consideration of the testimony of Weiser in relation to that of Henry Reevesand Michael Maguire.The findings with respect to the business-related na-ture of Weiser's absence from 'ae State of Hawaii during the period of timein question is based upon a consideration of the relevant portions of therecord.Iconclude from the testimony of Weiser,Maguire and Reeves thatWeiser placed a definite limitation uponthe authorityof Maguire to negoti-ate final terms in his absence.10 The record is not definitive in this regard but Maguire credibly testifiedduring the negotiations he complied with Reeves'July 21request for thisdata.includable in a unit comprised of employees reliant upontheir vocal talent.I I The Union sought, however, to includethe board operators in a unit of all employees employed atthe station. The Company was unwilling to accept this posi-tion.As the meeting progressed, discussion turned to unionsecurity; residual payments under the AFTRA codes; disci-pline and discharge and the cost-of-living provision. TheUnion also initiated a discussion of costs and sought unsuc-cessfully togain an insightinto the Company's thinking oncosts.12Matters were not resolved and the partiesmet againon September 19.13The September 19 meeting convened at approximately7:30 a.m. Prior to the beginning of the substantive bargain-ing discussions,Weiser informed Reeves that in his opinionit had become necessary to terminate Tom Carroll, a mem-ber of the bargainingcommittee.This matter was discussedbriefly and Reeves requested Weiser to abstain until negoti-ations had been completed.14At this meeting, the parties deviated from their prior pat-tern of discussing noncost items.On behalf of the Company,Maguire delineated certain areas of cost which the Compa-ny was willing to consider. Additionally, Maguire definedother areas of cost which the Company found unacceptablebecause of the "exorbitant" cost factors relating thereto.Consideration was given to dental, group life, temporarydisability and sick leave coverage. Additionally, vacations,holidays and severance pay were considered. As the discus-sion developed, the Union revealed that it was adhering toitsposition on most cost items. Specifically, the Unionfound unacceptable the Company's proposal that the medi-cal coverage be limited to full-time employees. On the mat-ter of sick leave, the Company stated that, while it waswilling to adhere to the state law concerning temporarydisabilityinsurance, it was not willing to superimpose anadditional sick leave benefit. Further, the Company statedthat it was unwilling to embark upon a dental plan, butindicated its flexibility with respect to group life insurance.Maguire asserted that the Company was willing to considerother approaches to group life insurance coverage.As the discussion evolved, the Company indicated that itwas looking toward the establishment of weekly salariesgenerally in line with those in effect under the KKUA col-lective-bargaining agreement.TheUnion indicated that it would consider theCompany's cost proposals but made no counterproposalswith respect thereto. 511The unit determinationleading tothe electionand resultant certificationappears to have been silent on the status ofboard operators.appearsThe recordreveals thatthe employee members of the Union's bargain-ing committee manifested early and continuing interest in costs.Weiserrecalled that at this meeting or the nextone Tom Carrollpressed the issue.13 I do notcreditReeves' testimonyto the effect that atthe September 13meeting he requestedthe Company to submitwritten costproposals, but Ifind that theUnion indicatedits interestand raised the topicduring thecourse of the meeting.14 In point of fact,Carroll was terminatedon the afternoon of September19 and,as found, this terminationbecame the subject ofan unfair laborpractice proceeding beforeAdministrative Law Judge DavidE. Davis. JudgeDavis found Carroll's termination to be unlawful.15Reeves' testimonyto the effect thathe requestedthe Companyto furnishwritten costproposals is not credited.Reeves was most ambivalent on thisscore. KUMURADIO AM/FM89The September 19 meeting ended without agreement onany of the major issues which separated the parties. Nospecific date was set for a subsequent meeting, but Reevesand Maguire agreed to arrange a meeting to coincide withtheir respective schedules.16During the 10-week period which followed, the partiesengaged in no further negotiations. Reeves made some tele-phonic effort to arrange meetings but no further meetingtranspired until December 7. 172.Events within the 10(b) perioda.The December 7 meetingThe December 7 meeting commenced at approximately7:30 a.m. The representatives of the parties werepresent,including Tom Carroll and Robert Hite.At the outset of the meeting, Weiser inquired whetherCarroll and Hite had any legal right to be present in thatthey were no longer employees of the Company. Maguireanswered that the Union could have any representative oftheir choice. Reeves agreed. A portion of the meeting timewas devoted to a furtherdiscussionof thismatter.When the parties turned theirattentionto substantivenegotiations, the coverage and recognition sections of theUnion's proposal were considered. These were discussed inrelation to their tie-in with the problems of defining full-time and part-time employment. The company took theposition that there were presently in the employ of the Com-pany only four or five full-time employees. A significantperiod of time was spentin discussingthe identity of thefull-time employees and the application of fringe benefits topart-time employees. The Company did not present anywritten cost proposals to the Union.18As the meeting was drawing to an end, Maguire informedthe Union that subsequent meetings would be subject to hiscall because of his involvement in certain other negotiationsthroughout the State of Hawaii. The Union insisted thatfuture meetings should be arrangedas soon aspossible inorder to complete negotiations. Reeves took the positionthat the certification year was reaching a close and that nosignigicant progress had been madein negotiations.Ma-guire responded that because of the intervening holidays hewould be unable to meet until the first of the year. Themeeting which lasted approximately 1 hour terminated withan understanding that Reeves and Maguire would arrangefurther meetings at the earliest possible opportunity.b.Thehiatus in negotiationsNo further meetings were held until April 9. There appearto have been no efforts made by either party to resume16The record reveals that at the time in question both Reeves and Maguirewere busily engaged in negotiations and other labor relations matters fallingwithin the scope of their respective responsibilities.17HenryReeves testified that he made a "minimum of two calls" in aneffort to arrange a collective-bargaining meeting. He was not more specificin this regard.is The evidence of record convincesme that, contrary to the conjecture ofReeves, the Union made no request at this meeting for the Company tofurnish formal, written cost proposals.negotiations during the month of December. However, dur-ing the month of January, Reeves placed two telephone callstoMaguire in an effort to contact him for the purpose ofarranginga meeting.Maguire did not respond to the callsand there were no written communications between theparties.19During the month of February, Reeves made noeffort to arrange a meeting because the unfair labor practiceproceeding was pending before an Administrative LawJudge. After having been once postponed from its initialmid-February date the hearing did, in fact, transpire onFebruary 27. The Company undertook no initiatives to ar-range collective-bargainingmeetingsduring the period oftime in question.On March 2, Reeves dispatched a letter to Weiser re-questing negotiations to resume on March 9. He received aletter-response,datedMarch 6, over the signature ofWeiser's secretary. The letter stated, in substance, thatWeiser was ill and requested Reeves to contact Maguire.After receiving the letter, Reeves made "several calls" toMaguire and eventually, during the course of an airplaneflight with Maguire from the Island of Kauai, was able toarrange a meeting for March 29.However, in the meantime, Maguire and Reeves had beenjointly engaged in contract negotiations relating to twoother companies, one of which was a broadcast station.Additionally, during the months of January and February,Maguire was busily engaged in contract negotiations relat-ing to other companies, as well as to matters arising out ofa state-wide teachers' strike. Maguire credibly testified thatReeves was aware of these commitments and that over theseveral years of their mutual relationship he and Reeves hadbeen mutually cooperative and understanding regarding theinroads and limitations arising from their respective laborrelations and negotiating commitments. Maguire furthercredibly testified that he had no recollection of being in-formed of any telephonicmessagesfrom Reeves concerningthe KUMU negotiations, but he testified credibly that heand Reeves were together on several occasions during themonths in question and were unable to achieve any "meet-ing of the minds" as to a resumption of the KUMUnegotia-tions.The March 29 meeting was cancelled by Maguire. Thiscancellation was necessitated by Maguire's involvement inthe urgencies of thestate-wide teachers' strike.On April 3, Reeves dispatched a letter to Weiser by certi-fied mail, with return receipt requested. The return receiptwas signed by Weiser. In substance, the letter notified Weis-er that if negotiations were not commenced by Friday, April6, the Union would deem this to constitute an unlawfulrefusal to bargain on the part of the Company.On April 6 or 7, Maguire contacted Reeves anda meetingwas scheduled for April 9. The meeting transpired in the latemorning of April 9. Reeves, Maguire and Weiser were pre-sent.c.The April 9 meetingAt the outset of the April 9 meeting, Maguire informed19Maguire testified that he was out of the office much of thetime duringthis period. 90DECISIONS OFNATIONAL LABOR RELATIONS BOARDReeves of the Company's plan to substantially automate itspresent operations. In this regard, the Union was informedthat the Company had purchased new automatic equipmentwhich was to be installed at the station. The Union wasinformed that the use of this equipment would have likely,substantial effect upon the stations' operations. Reeves wasinformed that at a future time the Company might find itnecessary to form two separate operating entities. Maguireconceded to Reeves that in the latter event the Companyhad continuing bargaining obligation under the Board'ssuccessorship doctrine.In response,Reeves stated,in sub-stance, that he had no intention of interfering with the deci-sions of management but noted that other competitors hadendeavored to automate with adverse economic results.Reeves further stated with positive terms that the Companyhad a continuing obligation to consult with the Union con-ceding the effects of the automation.Reeves also accusedthe Company of attempting to frustrate the certification.The Company took the position that the automatic equip-ment was soon to be installed and that at least 2-weeksoperating experience would be required in order for theCompany to reach a judgment concerning the effects of thesystem upon its present staffing and related operating pro-cedures. A further meeting was scheduled for April 19.d.The April 9 aftermathFollowing the meeting of April 9, the Company proceed-ed to install the automatic equipment. By the third week ofApril, the automation plan had been fully implemented andthereafter no further basic changes were made.In the meantime,Reeves and Weiser made themselvesavailable for the scheduled April 19 meeting. The meetingwas to be held in Maguire's office but at the appointed hourfor the meeting, Reeves' office called informing Maguirethat Reeves would be unable to attend the meeting becauseof other negotiating commitments on the Island of Kauai2°On or about May 11, Reeves received a decertificationpetition bearinga filing dateof May 11. The petition wasfiled in Case 37-RD-80 by Daniel Thompson, et al., identi-fied as employees of the Company. Annexed to the decerti-fication petition was a declaration bearing eight signaturesalleging that the Union was "no longer" the representativeof the signatory employees and requesting a Board-cori-ducted election. The signatures accompanying the decertifi-cation petition were affixed on April 30 and May 1.Thereafter, onMay 16, Weiser dispatched a letter toReeves enclosing a copy of the decertification petition. Inpertinent part, the letter stated that in light of the petitionand "its support by a majority of the employees in the unit"for which the Union had been certified on April 24, 1972,the Company concluded that the Union no longer repre-sented a majority of the employees in the unit. The letteralso asserted that the Company could not continue to nego-20 I am unable to credit the testimony of Reeves to the effect that Maguiretook the initiative in cancelling the meeting. The testimony of Maguire andWeiser is convincingly to thecontraryand I credit them.Reeves' testimonythat he made,he "believed",two phone calls to confirm the meeting and/orthat he was informed of the cancellation when he called in advance toconfirm the meeting is not credited.tiatewith the Union in the face of the petition. In April1973, ten employees were employed in the unit.for which theUnion had been certified.ConclusionsSection 8(d) of the Act requires the parties to collective-bargaining negotiations to meet at reasonable times andconfer in good faith with respect to wages, hours, and otherterms and conditions of employment. The statute mandatesthat collective-bargaining negotiations be conducted withan open mind and purpose to reach anagreement consistentwith the rights of the parties to the negotiations." Thismandate is not met by a parties' willingness to meet at thebargaining table if the discussions are merely sterile andproceed from a preconceived and fixed strategy designed toforeclosemeaningfuldiscussion. 2 The duty to bargain col-lectively in good faith does not require agreement to a pro-posal or the making of any concession, but good faithincludes thewillingnessof a party to negotiations to attemptto reach compromise on proposals under discussion, to beavailable for negotiations at reasonable times and placesand to be represented by a negotiator of choice, able todevote adequate time to reasonably prompt and continuousnegotiations23Whether or not the mandate of Section 8(d)ismet mustbe determined from the totality of the negotia-tors' conduct.24Applying the aforesaid standards to the instant case, Ifind,in agreementwith the General Counsel that Respon-dent failed to bargain in good faith with the Union andthereby violated Section 8(a)(5) and (1) of the Act.The General Counsel correctly contends that backgroundevidence may be assessed in evaluating the presence of ab-sence of good faith during the course of negotiations con-ductedwithin the Section 10(b) limitations. There issufficientevidence of record relating to the pre-10(b) periodfrom which it may be concluded that Respondent, throughitspresident and principal officer, JohnWeiser, Jr., ap-proached its bargaining obligation grudgingly and with nosense of the imperative. I view with skepticism Weiser'sclaim that he was not aware of the written bargaining de-mands served upon the Company by the Union. Be that asitmay, when Respondent came to the bargaining table, itpursued bargaining techniques which, if not calculated todirectly delaynegotiations, served to slacken the pace ofbargaining and retard progress. Initially,Weiser relegatedto himself final authority to approve or reject union bar-gaining proposals. This relegation, while perhaps permissi-ble in the abstract, here became an ingredient of bad faith.Thisis sobecause 3 months after the certification and dur-21N.L. R.B. v. Insurance Agent's InternationalUnion,AFL-CIO [PrudentialIns.Co.],361 U.S. 477 (1959).22 Id.23N.L.R.B. v. American National InsuranceCo.,343 U.S. 395; Division1142,Amalgamated Associationof Streets, ElectricRailway andMotorCoachEmployees of America, AFL-CIO [Continental Bus System,Inc.] v. N.L. R. B.,294 F.2d 264,266 (C.A.D.C., 1968);Insulating Fabricators,Inc.,144 NLRB1325, enfd.338 F.2d 1002 (C.A. 2, 1964);RoyalHimmel DistillingCompany,195 NLRB 39 (1972);"M" System, Inc., Mobile HomeDivision,Mid-StatesCor4oration,129 NLRB 527-529(1960).2SeeN. L. R. B.v.Reed&PrinceManufacturing Company,205 F.2d 131,139-140 (C.A. 1). KUMURADIO AM/FM91ing the course of only the third bargaining meeting betweenthe parties,negotiations were placed in limbo by Weiser'sabsence from the bargaining scene,and his accompanyingrefusal to designate a substitute agent with authority toengage in meaningful collective bargaining during his ab-sence.In this regard,the record reveals that the businessarrangement which compelled Weiser's absence had beenconsummated several monthspriorto the commencementof bargaining,but the intended absence of Weiser was notcommunicated to the Union until virtually the eve ofWeiser's departure from Honolulu to carry out the taskswhich thisbusiness arrangement necessitated.Thisbelatedinput of information was coupled with Weiser's pronounce-ment that his appointed representative,Maguire, had noauthority,inWeiser's absence,to reach final agreement onfundamental bargaining issues,but was authorized only todeal with "boilerplate" topics. Thus, the progress of bar-gaining on crucial subject matters was significantly delayedduring the entirety of Weiser's absence. The business ofnegotiations is a serious and important one and is entitledto a proper priority.While Weiser was not required underany reasonable standard to have cancelled his previouslyarranged business trip to Europe, an act of good faith wouldhave included,at the minimum,some reasonable,advancenotice to the Union,and the appointment of a bargainingrepresentative who had authority sufficient to contribute toprogress in resolving significant bargaining issues.By failingto give the Union reasonable advance notice of his businessplans,Weiser deprived the Union of any opportunity toachieve an acceleration of the bargaining pace and/or toarticulate an early demand for the appointment of a fullyauthorized bargaining agent to act for Weiser in his ab-sence.The underlying implication of bad faith which flows fromthe aforesaid considerations was further extended by Weis-er when he returned to Honolulu but failed to fulfill hispromise to approach the Union for the purpose of arrangingfurther bargaining meetings.The press of business uponWeiser following his return is understandable.What is lessclear is how any legitimate interest in scheduling or attend-ing to his priority nonbargaining business matters wouldhave been compromised by a timely contact, made with theUnion, for the purpose of arranging, at a reasonably proxi-mate time or date,the resumption of negotiations.In keep-ingwithpastdemonstrated reluctance toward thebargaining process,Respondent transferred the burden ofachieving a resumption of negotiations to the Union. By sodoing,Weiser breached the assurances which he had givento the Union at the termination of the July 21 meeting. Ofgreater significance herein,he gave further demonstrationof the absence of good faith in dealing with the Union.Little that transpired during the course of the five meet-ings held prior to the Section 10(b) period,suggested thatRespondent negotiated with an open mind and purpose ofreaching an agreement consistent with the respective rightsof the parties. It is apparent from a close scrutiny of thebargaining table conduct prior to the December 7 meetingthat the Companywas willing to come to agreement, if atall, only upon a contract which would serve to materiallyweaken the Union and to frustrate the purposes and objec-tives of collective representation. Thus, while going throughthe motions of give and take by agreeing to essentially rudi-mentary and innocuous provisions advanced by the union,25Respondent rejected the concept of a union shop, demand-ed approval rights over the identity of any shop stewarddesignated under the agreement,refused to incorporate asick-leave provision,sought to exclude from benefits cover-age all part-time employees,26 gave only lip service to afringe-benefit package and achieved Union capitulation onthe concept of arbitration and picket-line rights. In themeantime,Respondent agreed to nothing of substance anddid not during the course of five bargaining meetings bringto the bargaining table for discussion a complete proposal,including a definitive proposal on wages and fringes. It isnot sufficient to say that no formal demand for a wageproposal had been forthcoming.The Union had manifestedinterests in costs and had endeavored with very modestsuccess to generate bargaining table consideration of thetopic.The concept of good-faith bargaining does not re-quire a party to negotiations to advance bargaining propos-als in any particular order or to make concessions, or toabandon bargaining positions advanced and maintained ingood faith 27 However,a reasonable issue of good faith israised where,as here,a party to negotiations fails, as Re-spondent did, throughout the entire course of the five bar-gaining meetings held over a period of approximately threemonths to draw together and present in one comprehensivepackage,either orally or in writing,all costs and noncostitems which comprise its proposals;agrees to nothing ofsubstance; and opens no avenue of discussion designed toachieve a trade-off orquid pro quoexchange of desiredterms.28In light of the considerations delineated above,I find thatto the point of the meeting of September 19, Respondenthad demonstrated a lack of good faith in negotiating withthe Union.This finding may stand alone upon evidenceadduced before this trier of fact.However, the finding isfortified by the separate findings of Judge Davis in Cases37-CA-846 and 851,to the effect that during the periodencompassed by the negotiations, Respondent had unlaw-fully affected the job tenure of both employee members ofthe Union's bargaining committee,had evidenced animustoward the Union and bad unilaterally and unlawfully mod-ified terms of employment of unit employees.To be certain,by reason of the operation of the Section10(b) limitations period,the events which preceded Novem-ber 15,1972,may supply none of the substantive ballastessential to support a finding of a violation of Section8(a)(5) of the Act. However, events surrounding the totalcourse of collective bargaining which defined the presenceor absence of good faith in a party's approach to the bar-gaining must be taken into consideration in evaluating thatparty's conductwithinthe Section 10(b) limitations period 29The record in this case discloses an approach to a bar-33 The preamble, standard language requiring AFTRA national boardapproval ofcontract terms, and notice to parties provision.6 The Union had been certified to represent full-time and part-time an-nouncers.27 SeeN.LR.B. v.American National InsuranceCo., supra.28 See SunbeamPlasticsCorporation,144 NLRB1010, 1013(1963).29LocalLodge 1424,International Associationof Machinist, AFL-CIOContinued 92DECISIONSOF NATIONALLABOR RELATIONS BOARDgaining on the part of the Company which was foundedupon delay.This approach was carried over into the Section10(b) period.Thus,the record discloses that the statutorylimitations period commenced in the midst of a ten-weekinterlude during which no meetings between the partiestranspired;and it was featured by a further extensive periodof inactivity.Making due allowances for certain time exclu-sions,30 it remains clear that ample time was available be-tween December 7 and March 29, when a meeting wasfinally arranged,to have accomodated negotiating meetingsbetween willing parties.None were held. This occurred inthe face of Union protest and a continuing initiative on thepart of the Union in seeking to schedule a resumption ofnegotiations.These efforts by Reeves on behalf of theUnion,were either ignored or parriedby the Companydespite telephone calls and personal face-to-face efforts byReeves.Contrary toRespondent's contention,the recorddoes not warrant the finding that Reeves contributed in anysubstantial manner to the absence of meetings.What therecord does reveal is that Reeves was engaged in othernegotiations during the time period in question,but there isno substantial record showing that he would have beenunavailable to meet upon short notice,the Company will-ing." Nothing required the Union,seeking to maintain adegree of civility and viability in the negotiations, each time,or at any time,it sought to engage the Company in mean-ingful bargaining-table dialogue to threaten a resort to legalprocesses. 2What was required was for theCompany tohave selected a negotiator who could allot a reasonablesegment of his time to the negotiations.This was not done.It is not enough to contend that the negotiator selected bythe Company possessed the capabilities and expertise towhich the Company was entitled.If the demands uponMaguire's time were such as to have precluded his participa-tion in reasonably frequent meetings, the standard of Sec-tion 8(d) required the selection of a substitute.No substitutewas selected and the clear tenor of the record evidenced isto the effect that none was desired because Maguire's busyschedule provided Weiser with a convenient ploy for ac-complishing a delay in the negotiations.When the parties finally met onApril 7,the Union waspresented with the virtualfait accompliof automation. This,the General Counsel correctly characterized as the "ulti-matedilatorytactic".More tellingly,however, what wasdisclosed was an ultimate act of bad faith emanating froma decision of management to automate the operation of thestation in a manner which would substantially alter thecomposition and character of the bargaining unit.This deci-sion was taken without so much as a hint of intention andwas announced during the course of a bargaining session[Bryan ManufacturingCo.] v.N.LR.B.,362 U.S. 411 (1960);Braswell MotorFreightLines, Inc. 154 NLRB 101, enfd. 370 F.2d 226 (C.A.D.C., 1966);InsulatingFabricators, Inc., supra.70 The Christman Holiday season;the monthof February, when by com-mon consent,as it were,meetings were suspendeddue the pendency of theunfairlabor practicehearing inCases 37-CA-846, 37-CA-851;and timeperiodswhen both Maguire and Reeveswere occupiedin separate or thesame negotiationsinvolving other parties, fall into this category.31The meetingof April 19 wascancelled at Reeves' request, but this wasa singular event, not representative for it transpired aftera pale had beenplaced over the negotiatorsby the Company's decision to automate.32 SeeInsulatingFabricators, Inc.,144 NLRB 1325, 1328 (1%3).held virtually one year and eight collective-bargaining meet-ings after the Union's certification as collective-bargainingrepresentative of the unit of employees affected by the deci-sion. 3 The decision, of course, did not spring full-blownduring the course of the April 7 meeting. Advanced plan-ning and prudent business judgment preceded this an-nouncement. A bargaining impasse did not exist. Nomeaningfulopportunity to negotiate the effects was prof-fered to the Union. This opportunity to participatein nego-tiating the effects of the Company's decision was sought bythe Union at the April 9 meeting. It was put off and furtherforebearance demanded. The Union, of course, had thelegal right to be consulted concerning the effect of theCompany's decision34 This was a right which had maturedand could not legally be postponed or placed in abeyance.The Company could not, with legal impunity, and consis-tent with good faith, insist, as it did, that the discussions beput off an additional two weeks to permit it to measure theeffects of a decision which for all intents and purposes hadbeen made. 35I find, upon the basis of the foregoing, that up to the pointof the April 9 meeting, the Company had failed to negotiatein good faith with the Union. Finding, therefore, that theCompany effectively stifled bargaining progress and com-mitted an unfair labor practice in failing to negotiate asrequired by Section 8(d) of the Act, the subsequent filing ofa decertification petition by the unit employees accordedthe Company no refuge from a continuing legal obligationto negotiate with the Union. I find that that obligationexisted on April 9 and continued at all relevant times there-after.36IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent and described in section I, above, have a close,intimate and substantial relation to trade, traffic, and com-merce among the several states, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) of theAct, I shall recommend that it cease and desist therefrom13Asfound, the certificationissuedon April 21, 1972.34N.L.R.B. v. Adams Dairy Inc.,350 F.2d 108 (C.A. 8,1%5);N.L.R.B. v.TransmarineNavigation Corporation,380 F.2d 933 (C.A. 9,1%7);The RentonNewsRecord, etc.,136 NLRB 1294 (1962).35Arisingas it didout of thenormal course of bargaining between theparties, and defining as it does a further element ofbad faithon the part ofthe Company, I find, contrary to my impressionduring the course of thehearing herein, that the automationdecisionwas a topicsubsumed within thegeneral refusal to bargain allegation of thecomplaint. I find that no specific,separate allegationof refusalto negotiate over the effects of a managementdecision to automate was essentialin perfectingthe complaint.The matterwas fully litigated during the course of the hearingand the Company had fullopjortunityto address itself to the automation matter, and effectively did so.SeeGroendyke Transport, Inc.,181NLRB683, 685(1970), and casescited at fn. 6 therein.See alsoGroendyke Transport, Inc.,207 NLRB 381(1973). KUMU RADIO AM/FM93and take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent failed to bargain ingood faith with the Union as the certified collective-bar-gaining representative of employees in an appropriate unitof Respondent's employees, I shall recommend that Re-spondent, upon request, bargain collectively in good faithwith American Federation of Television and Radio Artists,AFL-CIO, as the exclusive representative of all parties inthe unit herein found to be appropriate for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment and other terms and conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a signed agreement.Having found that an ingredient of Respondent's failureto bargain in good faith was Respondent's resort to dilatorytactics and techniques designed to avoid meaningful bar-gaining, and in order to insure that the employees in the unitherein found appropriate for the purposes of collective bar-gaining will be accorded the statutorily prescribed servicesof their selected bargaining representative for the periodprovided by law, I shall recommend that the initial year ofcertification begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.LTVElectrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683(C.A. 4, 1968);South Hoover Hospital,196 NLRB 1077(1972); cf.Dean Sellers, Inc.,174 NRLB 311 (1968). Thefiling of a decertification petition by employees who com-prise a segment of the bargaining unit for which the Unionhas been certified, does not, in the circumstances of thiscase, constitute an "unusual circumstance" justifying thesetting aside of the Board's 1-year certification rule. Cf.RayBrooks v. N.L.R.B.,348 U.S. 96; cases cited at fn. 36, herein.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.American Federation of Television and Radio Artists,AFL--CIO,is a labor organization within the meaning ofSection 2(5) of the Act.3.All regular full-time and regular part-time announcersand newscasters employed by Radio StationKUMU; ex-cluding office clerical employees, salesmen,confidentialemployees,professional employees,guards and/or watch-men, and supervisors as defined in the Act, and all otheremployees,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.At all times since April 21, 1972,American Federationof Television and Radio Artists,AFL-CIO,has been theexclusive representative of all employees in the aforesaidunit for the purpose of collective bargaining with respect torates of pay, wages,hours of employment,and other termsand conditions of employment.5.By failing and refusing since late April or early May1972 to bargain collectively with the aforesaid labor organi-zation,the Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER 37Respondent, John Hutton Corp., d/b/a KUMU RadioAM/FM, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Failing and refusing to bargain collectively, in goodfaith,with American Federation of Television and RadioArtists, AFL-CIO, as the exclusive representativeof its em-ployees in the following appropriate unit:All regular full-time and regular part-time announcersand newscasters employed by Radio Station KUMU;excluding office clerical employees,salesmen,confi-dential employees, professional employees, guardsand/or watchmen, and supervisors as defined in theAct, and all other employees, constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.(b) Failing and refusing to bargain collectively,in goodfaith,with the American Federation of Television and Ra-dio Artists, AFL-CIO,by refusing to bargain with saidlabor organization concerning the effects of its decision toautomate a portion or the entirety of its radio broadcastingoperation.(c) In any like or related manner interfering with, re-straining,or coercing its employees, in the exercise of therights of self-organization,to form labor organizations, tojoin or assist the above-named Union or any other labororganization, to bargain collectively through representa-tives of their own choosing and to engage in any otherconcertedactivityfor the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities, except to extent that such right may beaffected by an agreement requiring membership in a labororganization as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action designed to ef-fectuate the policiesof the Act:(a)Upon request,recognize and bargain collectively withAmerican Federation of Television and Radio Artists,AFL-CIO,as the exclusive representative of all employeesin the aforesaid unit, and if an understanding is reached,may embody such understanding in a signed agreement.(b) Post at its radio broadcasting station in Honolulu,Hawaii,and at all other places where notices to employees37 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes. 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDare customarily posted, copies of the Notice attached heretoand marked "Appendix." ss Copies of such notice to befurnished by the Regional Director for Region 20, shall,after being duly signed by a representative of the Respon-dent, be posted by the Respondent and be maintained byit for 60 consecutivedaysthereafter in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by the Respon-dent to be sure that such notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director of the National LaborRelations Board for Region 20, in writing, within 20 daysfrom the date of this Order, what steps the Respondent hastaken to comply herewith.38 In the event that the Board'sorder is enforced bya Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentmen, confidential employees, professional employ-ees, guards and/or watchmen, and supervisors asdefined in the Act, and all other employees.WE WILL, upon request, bargain with the Union overthe effects of any decisions we have made or will maketo automate all or a portion of our KUMU radiobroadcasting operations.WE WILL NOT in any like or relatedmanner interferewith, restrain. or coerce our employees in the exerciseof the right to self-organization, to form labor organiza-tions, to join or assist the above-named Union or anyother labor organization, bargain collectively throughrepresentatives of their own choosing, and to engage inany other concerted activity for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a)(3)of the Act.All of our employees are free to become or remain or torefrain from becoming or remaining members of the above-named Union or any other labor organization.WE WILL,upon request,recognize and bargain withAmerican Federation of Television and Radio Artists,AFL-CIO,as the exclusive representative of all em-ployees in the bargaining unit described below withrespect to the rate of pay, wages,hours of employment,and other terms and conditions of employment,and, ifan understanding is reached,we will embody such un-derstanding in a signed agreement.The bargaining unitis:All regular full-time and regular part-time announc-ers and newscasters employed by Radio StationKUMU excluding office clerical employees,sales-DatedByJOHNHUTTON CORP.,d/b/aKUMURADIO AM/FM(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Sub-Region 37-1311 KapiolaniBoulevard,Suite 308, Honolulu, Hawaii 96814, Telephone808-546-5100.